1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT J.,                      )             CASE NO. CV 18-2195-AGR
                                     )
12                       Plaintiff,  )
                                     )             JUDGMENT
13               vs.                 )
                                     )
14   CAROLYN W. COLVIN, Commissioner )
     of Social Security,             )
15                                   )
                         Defendant.  )
16                                   )
17
18                IT IS HEREBY ADJUDGED that the decision of the Commissioner is
19   reversed and remanded for reconsideration of Dr. Cross’ opinion.
20
21
22   DATED: January 22, 2019
                                                   ALICIA G. ROSENBERG
23                                              United States Magistrate Judge
24
25
26
27
28
